STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 4, 2018
               Plaintiff-Appellee,

v                                                                   No. 334616
                                                                    St. Clair Circuit Court
TERELL MANDEL ASHFORD,                                              LC No. 15-002955-FH
                                                                              15-002956-FH
                                                                              15-002981-FH
               Defendant-Appellant.


Before: CAMERON, P.J., and SERVITTO and GLEICHER, JJ.

PER CURIAM.

        Defendant appeals his jury trial convictions of two counts of second-degree home
invasion, MCL 750.110a(3), one count of first-degree home invasion, MCL 750.110a(2), two
counts of felon in possession of a firearm (felon-in-possesion), MCL 750.224f, and two counts of
possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b. The
trial court sentenced defendant as a fourth habitual offender, MCL 769.12, to serve concurrent
prison terms of 5 to 40 years for each of the second-degree home invasion convictions, 15 to 40
years for the first-degree home invasion conviction, 29 months to 5 years for one felon-in-
possession conviction, 20 months to 40 years for the other felon-in-possession conviction, and
consecutive sentences of two years for each of the felony-firearm convictions. We affirm.

        Defendant’s convictions are the result of his participation in the robbery of three homes
with Dion Kruse on November 10, 2015, and his possession of a firearm in the early morning
hours of November 11, 2015, when he and Kruse were detained near a gas station they were
planning to rob. Defendant argues on appeal that his counsel provided ineffective assistance by
failing to object to evidence that defendant had a previous felony conviction of larceny from a
person, that the trial court erred in instructing the jury regarding his first-degree home invasion
charge, that defendant’s convictions for both felony-firearm and felon-in-possession violated his
constitutional double jeopardy protections, and that the prosecutor committed misconduct by
allowing a witness to provide false testimony. We disagree.

                       I. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant first argues that defense counsel provided ineffective assistance by failing to
object to the introduction of defendant’s prior conviction of larceny from a person. We disagree.


                                                -1-
        Defendant’s ineffective assistance of counsel claim is unpreserved because he failed to
move for a new trial or a Ginther1 hearing below. People v Petri, 279 Mich. App. 407, 410; 760
NW2d 882 (2008). Unpreserved claims of ineffective assistance of counsel are limited to review
for errors apparent on the record. People v Unger (On Remand), 278 Mich. App. 210, 253; 749
NW2d 272 (2008). “A claim of ineffective assistance of counsel is a mixed question of law and
fact.” Petri, 279 Mich. App. at 410. “A trial court’s findings of fact, if any, are reviewed for clear
error, and this Court reviews the ultimate constitutional issue arising from an ineffective
assistance of counsel claim de novo.” Id.

        A defendant’s right to counsel is guaranteed by the United States and Michigan
Constitutions. US Const, Am VI; Const 1963, art 1, § 20. This “right to counsel encompasses
the right to the effective assistance of counsel.” People v Cline, 276 Mich. App. 634, 637; 741
NW2d 563 (2007). In order to demonstrate an ineffective assistance of counsel claim, a
defendant must show (1) “that counsel’s performance was deficient” and (2) “that counsel’s
deficient performance prejudiced the defense.” People v Taylor, 275 Mich. App. 177, 186; 737
NW2d 790 (2007). The “effective assistance of counsel is presumed, and the defendant bears a
heavy burden of proving otherwise.” People v Rodgers, 248 Mich. App. 702, 714; 645 NW2d
294 (2001). Defendant must also show that the resultant proceedings were fundamentally unfair
or unreliable. People v Odom, 276 Mich. App. 407, 415; 740 NW2d 557 (2007). The right to
effective assistance of counsel is substantive and focuses on “the actual assistance received.”
People v Pubrat, 451 Mich. 589, 596; 548 NW2d 595 (1996). A counsel’s performance is
deficient if “it fell below an objective standard of professional reasonableness.” People v
Jordan, 275 Mich. App. 659, 667; 739 NW2d 706 (2007).

        Defendant first claims that defense counsel’s failure to object to the introduction of
defendant’s specific conviction—especially after defendant offered to stipulate that he had
previously been convicted of a felony—constituted deficient performance under the first prong
of the test. In order to convict defendant of felon-in-possession, the prosecution was required to
prove defendant’s status as a convicted felon. People v Tice, 220 Mich. App. 47, 53-54; 558
NW2d 245 (1996). The introduction of the prior conviction proved that defendant had
previously been convicted of a felony and was ineligible to carry a firearm.

        After the jury was selected and prior to calling the first witness, defendant informed the
trial court that he would be stipulating to a prior felony conviction for purposes of the felon-in-
possession charge. On the second day of trial, the prosecutor introduced a judgment of sentence,
without objection, which listed defendant’s 2009 guilty plea of larceny from a person. The
judgment of sentence was published to the jury. Later, on cross-examination, defendant testified
that he could not possess a firearm because he had been convicted of larceny from a person.

        We have long held that a trial court abuses its discretion by refusing to accept a
defendant’s offer to stipulate to a felony conviction for purposes of proving the element of
another charge. See People v Swint, 225 Mich. App. 353, 379; 572 NW2d 666 (1997) (“[W]e find
that the trial court abused its discretion by refusing to accept defendant’s stipulation.”). In Swint,


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -2-
this Court found that a trial court abused its discretion in denying defendant’s offer to stipulate
that he had previously been convicted of assault with a dangerous weapon in order to establish
the necessary element for felon-in-possession. Id. Thus, defendant argues that, because a trial
court must accept such a stipulation when offered, defense counsel is deficient if he fails to offer
the stipulation or to object to the introduction of the prior conviction. Our decision in Swint is
factually distinguishable in that the trial court in that case wrongfully refused to accept the
defendant’s stipulation to a prior felony.

         There are instances in which a defendant’s counsel may very well wish to introduce the
specific felony for strategic reasons. Plaintiff argues that it may have been trial strategy to allow
the admission of defendant’s larceny conviction because he did not want the jury to speculate
about the nature of defendant’s previous conviction or have highlighted the conviction by
objecting. Defense counsel’s decisions are presumed to be sound trial strategy, Taylor, 275
Mich. App. at 186, and a reviewing court is not to substitute its judgment of trial strategy with the
benefit of hindsight. People v Matuszak, 263 Mich. App. 42, 58; 687 NW2d 342 (2004).
However, we find it unlikely that defense counsel would have offered the stipulation before trial
if his strategy was to allow the admission of evidence that defendant had previously committed
larceny, a crime in the same category as the charged offenses.

       Nonetheless, defendant has not shown he was prejudiced. Counsel’s performance will be
deemed to have prejudiced the defense if it is reasonably probable that, but for counsel’s error,
“the result of the proceeding would have been different.” Jordan, 275 Mich. App. at 667.
Additionally, we ultimately found in Swint that, even though the trial court abused its discretion
in admitting evidence of the previous felony, the preserved “error was harmless in light of the
overwhelming evidence presented at trial.” Swint, 225 Mich. App. at 379. In this case, there was
extensive evidence of defendant’s guilt, and defendant has not demonstrated that there would
have been a different result if counsel prevented the introduction of the specific felony
conviction.

       Defendant’s accomplice, Dion Kruse, described defendant’s involvement in the crimes,
which included extensive planning and preparation. Kruse claimed that defendant provided the
vehicle used to effectuate the break ins, took pictures of the homes to rob, broke into the homes,
stole various items in the houses, and later sold some of the items. The State Police Crime
Laboratory determined that a footwear impression from one of the burglarized homes matched
defendant’s shoes with 100 percent certainty. Additionally, a detective found several photos on
defendant’s phone of the homes that were burglarized. Defendant’s fiancée testified that
defendant had permission to use her vehicle, which was identified as the same vehicle defendant
used while committing the crimes. Further, when defendant was arrested, he was carrying a
firearm that was listed as stolen earlier in the day from one of the homeowners.

        Additionally, the victims testified that the crimes occurred around the same time and
identified most of the stolen items. An officer conducting surveillance outside of defendant’s
residence observed a black vehicle in the driveway while two individuals placed items into the
trunk. The police later recovered a forward leaning television and videogame console from the
vehicle, which one of the victims identified as having been stolen from the home. Other items
found in the vehicle were identified and claimed by the other victims. Given the amount of


                                                -3-
evidence against defendant, it is unreasonable to conclude that the result of the trial would have
been different if the jury did not know the specific nature of defendant’s previous conviction.

                                    II. STANDARD 4 BRIEF

        In a supplemental brief filed, in propria persona, pursuant to Supreme Court
Administrative Order No. 2004–6, Standard 4, defendant raises issues regarding the jury
instructions, double jeopardy, and prosecutorial misconduct.

                                   A. JURY INSTRUCTIONS

      Defendant first argues that the trial court erred in instructing the jury regarding the
elements of first-degree home invasion. We disagree.

        This unpreserved claim is reviewed for plain error affecting substantial rights. People v
Carines, 460 Mich. 750, 752-753, 763-764; 597 NW2d 130 (1999). “To avoid forfeiture under
the plain error rule, three requirements must be met: 1) error must have occurred, 2) the error
was plain, i.e., clear or obvious, and 3) the plain error affected substantial rights.” Id. at 763.
“The third requirement generally requires a showing of prejudice, i.e., that the error affected the
outcome of the lower court proceedings.” Id. Reversal is warranted only if the plain error
resulted in the conviction of an innocent defendant or if the “error seriously affected the fairness,
integrity, or public reputation of judicial proceedings independent of the defendant’s innocence.”
Id. (citation and internal quotations omitted.)

        A defendant has the right to “a properly instructed jury.” People v Mills, 450 Mich. 61,
80; 537 NW2d 909 (1995). “The trial court is required to instruct the jury concerning the law
applicable to the case and fully and fairly present the case to the jury in an understandable
manner.” Id. “Jury instructions must include all elements of the charged offenses” and cannot
exclude “material issues, defenses, or theories” where there is supporting evidence. People v
McKinney, 258 Mich. App. 157, 162-163; 670 NW2d 254 (2003). However, defense counsel
explicitly agreed with the trial court’s instructions by informing the trial court that he had no
objection to the instructions, thus waiving this issue for appeal. A counsel’s statement of “no
objection” is for all intents and purposes indistinguishable from declaring, “I approve,” and
constitutes a waiver of objection. People v Kowalski, 489 Mich. 488, 504-505; 803 NW2d 200
(2011). “A defendant may not waive objection to an issue before the trial court and then raise it
as an error on appeal.” People v Carter, 462 Mich. 206, 214; 612 NW2d 144 (2000) (citation
omitted). Even if this argument was not waived, it is unavailing.

       The elements of first-degree home invasion are as follows:

       (1) the defendant either breaks and enters a dwelling or enters a dwelling without
       permission; (2) the defendant either intends when entering to commit a felony,
       larceny, or assault in the dwelling or at any time while entering, present in, or
       exiting the dwelling actually commits a felony, larceny, or assault; and (3) while
       the defendant is entering, present in, or exiting the dwelling, either (a) the
       defendant is armed with a dangerous weapon, or (b) another person is lawfully
       present in the dwelling. [MCL 750.110a(2); People v Bush, 315 Mich. App. 237,
       244; 890 NW2d 370 (2016).]
                                                -4-
The trial court’s instructions omitted only the element that, “another person is lawfully present in
the dwelling.” This instruction was not supported by the evidence because there was no
testimony that anyone was present in any of the homes that were robbed. There must be
evidence to support jury instructions about the “elements of the charged offenses.” McKinney,
258 Mich. App. at 162-163. In this case, the evidence supported, and the trial court instructed on,
the first alternative instruction for the third element of home invasion—that defendant “was
armed with a dangerous weapon.” There is no error where the instructions “fairly presented the
issues to be tried and sufficiently protected the defendant’s rights.” People v McFall, 224 Mich
App 403, 412-413; 569 NW2d 828 (1997).

                                    B. DOUBLE JEOPARDY

      Next, defendant argues that his sentences for both felon-in-possession and felony-firearm
were punishments for the same crime in violation of his constitutional double jeopardy rights.
We disagree.

        We review this unpreserved constitutional claim for plain error. Carines, 460 Mich. at
763. The Fifth Amendment of the United States Constitution and the Michigan Constitution
protects a criminal defendant from being “subject for the same offence to be twice put in
jeopardy . . . .” US Const Amend V; Const 1963, art 1, § 15. The prohibition against double
jeopardy provides three related protections: (1) it protects against a second prosecution for the
same offense after acquittal; (2) it protects against a second prosecution for the same offense
after conviction; and (3) it protects against multiple punishments for the same offense. People v
Nutt, 469 Mich. 565, 574; 677 NW2d 1 (2004).

        In this case, defendant argues that he was twice punished for the same offense when he
was sentenced for both felony-firearm and felon-in-possession. In People v Dillard, 246 Mich
App 163, 165-171; 631 NW2d 755 (2001), this Court examined “whether there is a clear
indication of legislative intent to impose multiple punishment for the same offense” by
examining the language of the felony-firearm statute, MCL 750.227b, in consideration of the
defendant’s felon-in-possession conviction. This Court determined that the clear intent of the
Legislature was that, with only four narrow exceptions, “every felony committed by a person
possessing a firearm result in a felony-firearm conviction.” Id. at 167, citing People v Mitchell,
456 Mich. 693, 697; 575 NW2d 283 (1998), quoting People v Morton, 423 Mich. 650, 656; 377
NW2d 798 (1985). We noted that the Supreme Court concluded in Mitchell that the four
exceptions explicitly stated in MCL 750.227b(1) were exclusive and “that the Legislature’s
intent in drafting the felony-firearm statute was to provide for an additional felony charge and
sentence whenever a person possessing a firearm committed a felony other than those four
explicitly enumerated in the felony-firearm statute.”2 Dillard, 246 Mich. App. at 167, quoting
Mitchell, 456 Mich. at 698.




2
  The four exceptions are MCL 750.223 (prohibiting unlawful sale of firearms), MCL 750.227
(prohibiting carrying of a concealed weapon), MCL 750.227a (prohibiting unlawful possession


                                                -5-
        In Dillard, this Court concluded that a felon-in-possession charge does not constitute one
of the specific exceptions to the felony-firearm statute; thus, “the Legislature clearly intended to
permit a defendant charged with felon in possession to be properly charged with an additional
felony-firearm count.” Dillard, 246 Mich. App. at 167-168. Where “a legislature specifically
authorizes cumulative punishment under two statutes, regardless of whether those two statutes
proscribe the same conduct, . . . a court’s task of statutory construction is at an end and the
prosecutor may seek and the trial court or jury may impose cumulative punishment under such
statutes in a single trial.” Mitchell, 456 Mich. at 695, citing Missouri v Hunter, 459 U.S. 359, 368;
103 S. Ct. 673; 74 L. Ed. 2d 535 (1983). Therefore, there is no double jeopardy violation in
defendant receiving separate punishments for felon-in-possession and felony-firearm stemming
from the same criminal transaction.



                            C. PROSECUTORIAL MISCONDUCT

        Finally, defendant argues that the prosecutor committed misconduct by presenting the
false testimony of Kruse. We disagree.

        Defendant did not argue in the trial court that the prosecutor’s actions of presenting false
testimony constituted misconduct. “Appellate review of allegedly improper conduct is precluded
if the defendant fails to timely and specifically object, unless an objection could not have cured
the error or a failure to review the issue would result in a miscarriage of justice.” People v
Rodriguez, 251 Mich. App. 10, 30; 650 NW2d 96 (2002). If there is no objection and request for
a curative instruction, review is limited to determining whether there was plain error that affected
substantial rights. People v Brown, 279 Mich. App. 116, 134; 755 NW2d 664 (2008).

        “A State may not knowingly use false evidence, including false testimony, to obtain a
tainted conviction.” People v Smith, 498 Mich. 466, 475-476; 870 NW2d 299 (2015), quoting
Napue v Illinois, 360 U.S. 264, 269; 79 S. Ct. 1173; 3 L. Ed. 2d 1217 (1959). Prosecutors have a
constitutional obligation to report when a government witness lies under oath because the Due
Process Clause of the Fourteenth Amendment3 guarantees that “criminal prosecutions must
comport with prevailing notions of fundamental fairness.” People v Herndon, 246 Mich. App.
371, 417; 633 NW2d 376 (2001) (citation omitted). A prosecutor has a duty to correct false
evidence, and Michigan courts recognize that “the prosecutor may not knowingly use false
testimony to obtain a conviction.” Id.

        Defendant does not offer any specific instance of Kruse’s testimony that he believes was
false. Instead, defendant’s argument is generally that Kruse was not credible. However, it is the
role of the jury to determine the credibility of witnesses. People v Dunigan, 299 Mich. App. 579,



of a firearm by a licensee), and MCL 750.230 (prohibiting alteration of identifying marks on a
firearm). Dillard, 246 Mich. App. at 167 n 3.
3
    US Const Am XIV.


                                                -6-
582; 831 NW2d 243 (2013), citing People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748
(1992). Defendant has failed to support his claim that Kruse made false statements during the
trial with facts, and “defendant necessarily bears the burden of establishing the factual predicate
for his claim.” People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001).

        Defendant also claims that his trial counsel provided ineffective assistance by failing to
object to the prosecutorial misconduct, i.e., presenting the false testimony of Kruse. A counsel’s
performance is deficient if it fell below an objective standard of professional reasonableness.
Jordan, 275 Mich. App. at 667. In this case, defendant had not identified any specific false
statement by Kruse that the prosecutor presented and to which his counsel could have objected.
Counsel was not ineffective for failing to make a futile objection. In re Archer, 277 Mich. App.
71, 84; 744 NW2d 1 (2007). Defense counsel questioned Kruse extensively about the
favorability of his plea deal, presented a defense witness who claimed that Kruse said he would
do anything to protect himself, and extensively attacked Kruse’s credibility during closing
argument, claiming Kruse lied to the police to protect himself. Defendant was not denied the
effective assistance of counsel.

       Affirmed.



                                                            /s/ Thomas C. Cameron
                                                            /s/ Deborah A. Servitto
                                                            /s/ Elizabeth L. Gleicher




                                                -7-